DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na.

Regarding claim 1, Na teaches an apparatus for a self-propelled operating machine comprising a supporting frame, 10, configured designed to be fastened at the rear to an attaching device coupled to an operating arm of the machine, see figure 4, and coupled at the front to a tool, 23 and 33, wherein the supporting frame includes two lateral uprights joined adjacent the top by a transversal plate, wherein the transversal plate has opposite upper and lower surfaces, the upper surface having a front edge and a back edge, the front edge being closer than the back edge to the front of the supporting frame; the apparatus being configured and arranged so that a first viewing area is provided above the upper surface of the transversal plate and a second viewinq area is provided below the lower surface of the transversal plate, the first viewing area having a bottom, the bottom of the first viewing area being defined by the upper surface of the transversal plate, see figure 5 reproduced below.




    PNG
    media_image1.png
    547
    585
    media_image1.png
    Greyscale



Regarding claim 5, Na teaches a tool designed to be mounted in a removable fashion to the apparatus, see paragraph 0053 which describes the forks as being connected to the apparatus.



Regarding claim 7, Na teaches the apparatus is a fork-carrier and the tool is a fork equipped with prongs, see figure above.

Regarding claim 11, Na teaches the transversal plate is a solid plate, see figure above.


Regarding claim 15, Na teaches the apparatus is configured and arranged so that a plurality of viewing areas, including the first viewing area, are provided above the upper surface of the transversal plate, each of the plurality of viewing areas having a bottom, each of the bottoms of the plurality of viewing areas being defined by the upper surface of the transversal plate front edge or the back edge or both the front and back edges, see figure above.

Allowable Subject Matter
Claims 8-10, 12-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) claims 1, 3, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant’s arguments, see page 6, filed 21 December 2021, with respect to claims 8-10 have been fully considered and are persuasive.  The rejection of claims 8-10 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



8 March 2022